CONCURRING OPINION

Justice McCAFFERY.
I agree with the Majority’s disposition and join it in its entirety. I write sepa*191rately and respectfully only to briefly note my belief that the phrase “trash pull” is accepted police jargon, recognized by Pennsylvania jurisprudence as describing the investigation of discarded trash. See Commonwealth v. Washington, 858 A.2d 1255 n. 5 (Pa.Super.2004) (noting that a “trash pull” is “the investigation of discarded trash from a residence.”) (emphasis added). The lower courts, in my view, should have noticed and accepted this definition, which would have corroborated and validated the challenged fact without the necessity of re-opening the suppression hearing to question the detective regarding the location of the trash.